 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636N. Ingram Ave., #104
 3   Fresno, California 93720
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530

 5   Attorney for Defendant, RAUL VALADEZ

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       CASE NO. 6:18-mj-00054

12                         Plaintiff,                 STIPULATION TO CONTINUE STATUS
                                                      CONFERENCE TO FEBRUARY 26, 2019;
13            v.                                      ORDER THEREON

14    RAUL VALADEZ,                                   Date: December 11, 2018
                                                      Time: 10:00 AM
15                         Defendant.                 Judge: Jeremy D. Peterson

16

17
             IT IS HEREBY STIPULATED by and between the Defendant, RAUL VALADEZ, his
18
     attorney of record, CAROL ANN MOSES, and the Legal Officer for the National Park Service,
19
     SUSAN ST. VINCENT, that the Status Conference in the above-captioned matter
20
21   ///

22   ///
23   ///
24
     ///
25
     ///
26
     ///
27

28   ///
     STIPULATION TO CONTINUE STATUS
     CONFERENCE TO FEBRUARY 26, 2018;
     [PROPOSED] ORDER THEREON
                                                                                                 1
 1   currently scheduled for December 11, 2018, at 10:00 a.m. be continued until February 26, 2018,
 2   at 10:00 a.m.
 3
              More time is needed for defense investigation and to engage in settlement negotiation.
 4

 5
     Dated: December 10, 2018                             /s/ Carol Ann Moses
 6                                                        CAROL ANN MOSES
 7                                                        Attorney for Defendant,
                                                          RAUL VALADEZ
 8

 9   Dated: December 10, 2018                             /s/ Susan St. Vincent
                                                          SUSAN ST. VINCENT
10
                                                          Legal Officer
11                                                        National Park Service

12

13

14                                                ORDER

15            GOOD CAUSE APPEARING, the above request to continue the status conference

16   hearing in Case No. 6:18-mj-00054 to February 26, 2019, is hereby accepted and adopted as the
17   order of this court.
18

19
     IT IS SO ORDERED.
20
21   Dated:      December 11, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
     STIPULATION TO CONTINUE STATUS
     CONFERENCE TO FEBRUARY 26, 2018;
     [PROPOSED] ORDER THEREON
                                                                                                       2
